Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 13, 2017

The Court of Appeals hereby passes the following order:

A17D0456. W. W. FOWLER OIL COMPANY v. OTHMAN AWAD et al.

      This case commenced as a dispossessory proceeding in magistrate court against
tenant Othman Awad and Hanmar, Inc., who leased a gas station from plaintiff W. W.
Fowler Oil Company (“Fowler”). The case proceeded to a jury, which found in favor
of Fowler, and the trial court entered a writ of possession. Amad and Hanmar timely
filed a motion for new trial and a motion for judgment notwithstanding the judgment.
The trial court granted their motion for judgment notwithstanding the verdict on April
19, 2017, and Fowler filed this application for discretionary appeal on May 17, 2017.
However, we lack jurisdiction.
       Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter of this case is a dispossessory judgment.
See Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-
336 (715 SE2d 752) (2011). “OCGA § 44-7-56 provides that any judgment in a
landlord/tenant case shall be appealable, provided that any such appeal shall be filed
within seven days of the date such judgment was entered.” Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999) (punctuation omitted) (appeal from
arbitration award in dispossessory proceeding). But see Singh v. Sterling United, 326
Ga. App. 504, 507 (1) (756 SE2d 728) (2014) (Seven day rule did not apply where
case lost its character as a dispossessory proceeding after owner dismissed
dispossessory claim in superior court). Here, Fowler filed its application 28 days
after the superior court’s order was entered. Accordingly, the application is untimely
and is hereby DISMISSED for lack of jurisdiction.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.